DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In an after final amendment (which is hereby entered) Claims 1, 3-18 and 20 are pending. Claim 18 is currently amended. Claim 19 is canceled. The amendments to the claims have overcome the rejections to Claim(s) 18 and 20  under 35 U.S.C. 103 as being obvious over Rho (US 8267374) in view of Moller (US 6084370) and accordingly those rejections are withdrawn.  

Allowable Subject Matter
	Claims 1, 3-18, and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the claims are allowed for the reasons previously indicated in the final action mailed on 11/16/2020, applicant having included the allowable subject matter of dependent claim 19 into independent claim 18; and for the reasons previously indicated for the other independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Matthew W Jellett/Primary Examiner, Art Unit 3753